ALD-270                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-2759
                                      ___________

                                  JOSEPH ARUANNO,
                                                Appellant

                                             v.

                               WILLIAM T. WALSH
                      ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                                (D.C. Civil No. 11-cv-2505)
                      District Judge: Honorable William J. Martini
                      ____________________________________

                        Submitted for Possible Summary Action
                      Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                   August 18, 2011

           Before: SCIRICA, HARDIMAN and VANASKIE, Circuit Judges

                            (Opinion filed : August 29, 2011)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Joseph Aruanno appeals an order of the United States District Court for the

District of New Jersey dismissing his complaint under 28 U.S.C. § 1915(e)(2)(B). We

will affirm the District Court’s judgment.
                                             I.

       Aruanno, who is civilly confined at the Special Treatment Unit (“STU”) in

Kearney, New Jersey pursuant to the New Jersey Sexually Violent Predators Act (SVPA),

filed a pro se complaint against William T. Walsh, Clerk of the United States District

Court for the District of New Jersey.1 He also filed a motion for leave to proceed in

forma pauperis (“IFP”).

       In his complaint, Aruanno alleged that the Mr. Walsh refused to file two

complaints which Aruanno claimed that he mailed to the Office of the Clerk for filing.

The first complaint named the Honorable Dennis Cavanaugh of the United States District

Court for the District Court of New Jersey as defendant. The second complaint named

Paul Fishman, United States Attorney for the District of New Jersey, as defendant. The

District Court construed Aruanno’s complaint as attempting to assert a denial of access to

courts claim against Mr. Walsh for his alleged failure to file those two complaints.

       By order entered June 8, 2011, the District Court granted the IFP motion but

dismissed the complaint under § 1915(e)(2)(B), concluding that it failed to state a claim

upon which relief may be granted. This appeal followed.




       1
        Although the District Court characterized Aruanno’s complaint as a 42 U.S.C. §
1983 action, it technically should have been brought as a Bivens action since the
Defendant is a federal employee. See Bivens v. Six Unknown Named Agents of the
Federal Bureau of Narcotics, 403 U.S. 388, 389 (1971).

                                             2
                                              II.

       We have jurisdiction under 28 U.S.C. § 1291. Our review of a District Court’s sua

sponte dismissal of a complaint for failure to state a claim is plenary, requiring us to draw

all reasonable inferences therefrom in the plaintiff’s favor. Allah v. Seiverling, 229 F.3d

220, 223 (3d Cir. 2000). On review, we will summarily affirm the District Court’s

judgment because no substantial issue is presented on appeal. See L.A.R. 27.4; I.O.P.

10.6; see also Erie Telecomms. v. Erie, 853 F.2d 1084, 1089, n.10 (3d Cir. 1988) (holding

that we may affirm on an alternative basis supported by the record).

       Like prisoners, individuals who are involuntarily committed to mental institutions

have the right to access the courts. See Cornett v. Donovan, 51 F.3d 894, 897-98 (9th

Cir. 1995). An inmate raising an access to courts claim must show that the denial of

access caused him to suffer an actual injury. See Lewis v. Casey, 518 U.S. 343, 351

(1996). An actual injury occurs when the prisoner is prevented from or has lost the

opportunity to pursue a “nonfrivolous” and “arguable” claim. See Christopher v.

Harbury, 536 U.S. 403, 415 (2002).

       The District Court properly dismissed Aruanno’s complaint. Although Aruanno

asserts that he was denied an opportunity to file a civil complaint against Mr. Fishman, as

the District Court noted, the record reflects that Aruanno’s complaint against Mr.

Fishman was docketed on August 6, 2010.2 Indeed, the complaint was recently dismissed


       2
           Aruanno stated in his complaint that he mailed a copy of the complaint to the
                                               3
by the District Court. See Aruanno v. Fishman, No. 10-4085, 2011 WL

2293397 (D.N.J. June 8, 2011). Accordingly, it is clear that Aruanno was not prevented

from filing that complaint.

       Although Aruanno’s complaint against Judge Cavanaugh does not appear to have

been docketed, Aruanno cannot establish that the alleged failure to docket that complaint

prevented him from pursuing a non-frivolous legal claim because the complaint would

have been subject to dismissal on the ground of absolute judicial immunity. See

Azubuko v. Royal, 443 F.3d 302, 303 (3d Cir. 2006) (“A judicial officer in the

performance of his duty has absolute immunity from suit and will not be liable for his

judicial acts.” ). Aruanno stated in his complaint that his dissatisfaction with Judge

Cavanaugh stems from Judge Cavanaugh’s judicial rulings in other cases that Aruanno

has filed in the District Court. Accordingly, the allegations in Aruanno’s complaint are

insufficient to state a claim for relief.

       Because any amendment of Aruanno’s complaint would have been futile, the

District Court’s dismissal without leave to amend was appropriate. See Foman v. Davis,

371 U.S. 178, 182 (1962).

       As this appeal does not raise a substantial question, we will affirm the judgment of

the District Court. See Third Cir. LAR 27.4; I.O.P. 10.6.




Clerk’s Office for filing in August 2010.
                                             4